Citation Nr: 1335202	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  05-35 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for pes planus, currently evaluated as 50 percent disabling. 

2.  Entitlement to an increased rating for chondromalacia patella of the left knee, currently evaluated as 10 percent disabling on the basis of lateral instability and/or subluxation. 

3.  Entitlement to an increased rating for chondromalacia patella of the right knee, currently evaluated as 10 percent disabling on the basis of lateral instability and/or subluxation.

4.  Entitlement to an increased rating for limitation of motion of the left knee due to arthritis, currently evaluated as 10 percent disabling. 

5.  Entitlement to an increased rating for limitation of motion of the right knee due to arthritis, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for pelvic inflammatory disease, currently evaluated as 10 percent disabling.

7.  Entitlement to compensable rating for scalp dermatitis (also claimed as scarring alopecia).

8.  Whether new and material evidence has been submitted to reopen a claim for service connection for a cervical spine disorder, including cervical degenerative disc disease C6-C7, herniated disc C5-6, C6-7 (claimed as neck pain, cervical spine) and, if so, whether service connection is warranted.

9.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to December 1995.

This appeal comes before the Board of Veterans' Appeals (Board) from November 2004 and February 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In a July 2008 decision, the Board granted the maximum allowable schedular rating, 50 percent, for the service-connected pes planus.  Additionally, the July 2008 Board decision awarded separate 10 percent ratings for each knee for the degenerative arthritis associated with the service-connected chondromalacia patella, but denied ratings higher than 10 percent for the service-connected chondromalacia patella of the right and left knees on the basis of lateral instability and/or subluxation. 

The Veteran appealed the Board's July 2008 decision to the United States Court of Appeals for Veterans Claims (Court). 

In a February 2010 Memorandum Decision, the Court set aside the Board's July 2008 decision and remanded the matter for further adjudication.  Although the Court vacated the entire Board decision, the Board assumes that the Court did not intend to vacate and set aside the ratings that were granted by the Board in July 2008, and has phrased the issues accordingly on the title page. 

In November 2010, the Board remanded the case back to the RO for additional development of the record, to comply with the Court's February 2010 decision.  While on remand, the Veteran was afforded a VA examination in April 2011 and also testified at a personal hearing at the RO before a Decision Review Officer (DRO) in October 2011.  A transcript of the hearing is of record.  The Board again remanded the Veteran's case for further development in August 2012.

In June 2012 the Veteran perfected appeals with regard to pelvic inflammatory disease (PID), a scalp disorder, and a cervical spine disorder, and these new claims have been included in this decision. 

Subsequent to a March 2013 supplemental statement of the case (SSOC), the Veteran submitted additional medical evidence pertinent to her knee claims along with a waiver of RO review of this evidence.

A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claim.
 
In a March 2013 statement, the Veteran raised the issue of an increased rating for the left ankle disorder and the issue of entitlement to additional bilateral foot disability, including hallux valgus, as secondary to the Veteran's service-connected bilateral pes planus.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The issues other than whether new and material evidence has been submitted to reopen a claim for service connection for a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision dated in May 1996 denied service connection for residuals of a cervical spine injury.

2.  At the time of the May 1996 rating decision there was no evidence that the Veteran had any current cervical spine disability.  

3.  The evidence received since May 1996 includes multiple medical records indicating that the Veteran has current cervical spine disability, and the newly submitted evidence raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence having been received to reopen the claim of entitlement to service connection for a cervical spine disorder, including degenerative disc disease C6-C7, herniated disc C5-6, C6-7 (claimed as neck pain, cervical spine), the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Since the previously final claim of entitlement to service for a cervical spine disability has been reopened, the Board need not discuss whether the notice requirements of the VCAA, as set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.

Regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2012).  Absent appeal, a decision by the agency of original jurisdiction is generally final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2012). 

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In January 1996 the Veteran submitted her initial claim for service connection for residuals of a cervical spine injury.  She reported that she injured her spine in December 1988.

The RO denied the Veteran's claim for service connection for residuals of a cervical spine injury by a rating decision dated in May 1996 on the basis that she did not have a current disability.  The Veteran did not appeal the decision, nor was any new and material evidence obtained within one year of the decision, and it thus became final.  Of record prior to the May 1996 rating decision were the Veteran's service treatment records (STR) and an April 1996 VA medical examination report.  The report revealed that April 1996 x-rays of the Veteran's cervical spine were negative, and the examiner found no current cervical spine disability.  

The medical evidence received subsequent to the May 1996 final rating decision indicates that the Veteran currently has cervical spine disability.  Private treatment records contain multiple complaints of cervical pain.  VA medical examination in January 2010 contains diagnoses of cervical degenerative disc disease C6-C7 and herniated disc C5-6 and C6-7.  As the medical evidence now shows a current cervical spine disability, which was not shown prior to the May 1996 final rating decision, the Board finds that new and material evidence has been received to reopen the Veteran's claim of service connection for a cervical spine disorder, including cervical degenerative disc disease C6-C7, herniated disc C5-6, C6-7 (claimed as neck pain, cervical spine).  In order to be new and material, the evidence must not be cumulative or redundant, and the threshold for reopening is low.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Accordingly, the Veteran's claim for service connection for a cervical spine disorder, including degenerative disc disease C6-C7, herniated disc C5-6, C6-7 (claimed as neck pain, cervical spine) is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a cervical spine disorder, including cervical degenerative disc disease C6-C7, herniated disc C5-6, C6-7 (claimed as neck pain, cervical spine) is reopened.


REMAND

The claims file contains VA emails dated in December 2012 and January 2013 indicating that the Veteran had received VA vocational rehabilitation services during the pendency of this appeal.  It appears that an initial attempt was made to obtain these records, but the records have not been obtained and there is no indication that such records are unobtainable.  The Veteran's claims must be remanded in order that these VA records can be obtained and considered.  See 38 C.F.R. § 3.159(c)(2).

The Veteran was provided a VA examination of the knees in December 2012.  The examination report revealed no instability or subluxation of the knees and minimal loss of motion.  The report showed right knee range of motion from 0 to 130 degrees and left knee range of motion from 5 to 120 degrees.  The examiner stated that there was no functional limitation due to the Veteran's service-connected knee disabilities.  However, a March 2013 letter from a Tricare physician and an April 2013 private medical record appear to show a worsening of the Veteran's bilateral knee disability.  The private medical record indicated that the Veteran walked with a severe limp and had a very difficult time walking due to her knees.  Severe tenderness of the knees was noted.  Also noted was limited range of motion and subluxing patella.  Although the new evidence appears to show a worsening of the Veteran's bilateral knee disability, it does not provide enough information as to the extent of the Veteran's limited range of motion or the extent of the patellar subluxation, in order for VA to determine the appropriate evaluations.  Accordingly, a new VA examination of the knees is required to determine the appropriate knee disability ratings.  

In a March 2013 letter the Veteran's private podiatrist stated that the Veteran had constant pain in the feet and weakness.  The Veteran should be provided a new VA examination to determine the current nature and extent of her bilateral pes planus disability. 

Tricare records dated in October 2006 indicate the Veteran was receiving knee treatment from an orthopedic surgeon, Dr. Grace.  Tricare records dated in July 2008 reveal that the Veteran had left knee surgery and follow up treatment by a Dr. Mitchell in July and August 2008.  Copies of the treatment records by these orthopedic surgeons at Southern Orthopedic Specialists are not in the claims file and should be obtained and considered.  See 38 C.F.R. § 3.159(c)(1).

The Veteran was provided a VA examination of the cervical spine in January 2010.  The VA examiner opined that the Veteran's current cervical spine disability was less likely as not related to the Veteran's military service.  However, the examiner provided no reasons and bases for the opinion.  Consequently, the January 2010 VA examination is not considered adequate and this claim must be remanded for another VA medical examination.  VA is obligated to provide an adequate examination once it chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As the Veteran's claims for increased ratings for PID and for scalp dermatitis must be remanded for further development and as the Veteran has not had VA examinations of these disabilities since January 2010, she should be provided new VA examinations to determine the current severity of these disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from January 26, 2013 to present (The Veteran's virtual VA folder contains VA outpatient records dated through January 25, 2013).

2.  Request that the Veteran provide or authorize the release of any relevant medical records that are not yet of record, to include records from Southern Orthopedic Specialists.  After obtaining any necessary authorizations from the Veteran obtain copies of her medical treatment at Southern Orthopedic Specialists (the practice that included Dr. Grace and Dr. Mitchell).

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Obtain copies of the Veteran's Tricare records dated from October 4, 2012 to present from Tyndall Air Force Base.

All attempts to fulfill this development should be documented in the claims file. If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Obtain the Veteran's VA Vocational Rehabilitation folder

5.  When the above actions have been accomplished, afford the Veteran a VA examination to evaluate the severity of her right and left knee disabilities.  The claims folder should be made available and reviewed by the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any necessary tests should be conducted.  The examiner should review the results of any testing prior to completion of the report.  

The examiner should report the range of motion measurements for each knee, in degrees.  Any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and any additional loss of range of motion due to the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner should state, to the extent possible, whether there is any additional limitation of motion on use or during flare-ups.  All limitation of function must be identified.

The examiner should note whether either knee exhibits any recurrent subluxation or lateral instability, in light of the Veteran's consistent reports of instability of her knees, and in light of the March 2013 Tricare report of subluxing patella.  If subluxation or instability is found in either knee, the examiner should provide an opinion, in his or her best medical judgment, whether this subluxation and/or instability is slight, moderate, or severe in degree.  If the examiner finds that the knees have no subluxing patellae, then the examiner must reconcile the March 2013 examiner's statement regarding subluxing patella with the finding of no subluxation. 

Finally, the examiner should comment on whether the Veteran's service-connected disabilities of the knees are productive of semilunar dislocated cartilage with frequent episodes of 'locking", pain, and effusion into the joint or other symptoms.  This is particularly critical given the Veteran's surgical procedure in 2008 to repair a torn meniscus.  

The examiner should comment on the degree to which the service-connected bilateral knee disabilities affect employment. 

6.  After paragraphs 1 to 4 above have been accomplished, afford the Veteran a VA examination to evaluate the severity of her service-connected pes planus.  The examiner should comment on the degree to which the service-connected pes planus affects employment. 

7.  After paragraphs 1, 2, and 3 above have been accomplished, afford the Veteran a VA spine examination to ascertain the nature and etiology of the Veteran's currently diagnosed cervical spine disability.  The claims folder should be made available and reviewed by the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., is there a 50/50 probability or higher) that the Veteran's cervical spine disability, including degenerative disc disease, began in or is related to active service.  In providing the opinion the examiner's attention is directed to an August 1979 STR which noted stiffness of the neck and limited range of motion, that later STRs note a December 17, 1983 motor vehicle accident after which the Veteran complained of chronic neck pain, that the Veteran was provided cervical spine x-rays in November 1985 due to a two year history of neck pain and the films showed straightening of the cervical spine, and that the Veteran had cervical pain and spasm, unrelieved by NSAID's in August 1989.  A complete rationale should be provided for all opinions.

8.  After paragraphs 1 to 4 above have been accomplished, afford the Veteran a VA skin examination.  The claims folder should be made available and reviewed by the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  The examiner should provide a description of the nature and extent of the Veteran's skin disability of the scalp.  The examiner should describe percentages of the total body and exposed areas affected by the Veteran's skin disability, and indicate whether the Veteran uses a systemic therapy such as corticosteroids or other immunosuppressive drugs to treat her scalp disability.  Unretouched color photographs of the scalp should be provided.  The examiner should comment on the degree to which the service-connected skin disorder affects employment. 

9.  After paragraphs 1 to 4 above have been accomplished, afford the Veteran a VA gynecological examination.  The claims folder should be made available and reviewed by the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  The examiner should provide a description of the nature and extent of the Veteran's service-connected pelvic inflammatory disease.   The examiner must specifically address whether the Veteran's disability manifests in pelvic pain or heavy or irregular bleeding not controlled by treatment.  The examiner should comment on the degree to which the service-connected disorder affects employment. 

10.  After completing the development requested above and any other appropriate development, readjudicate the Veteran's claims.  If any decision remains unfavorable to the Veteran, a supplemental statement of the case should be prepared and provided to the Veteran and her representative, and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if it is otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


